BENTON, J.,
dissenting.
In pertinent part, Code § 18.2-200.1 provides as follows:
If any person obtain from another an advance of money, ... with fraudulent intent, upon a promise to perform construction, removal, repair or improvement of any building ... and fail or refuse to perform such promise, and also fail to substantially make good such advance, he shall be deemed guilty of the larceny of such money ... if he fails to return such advance within fifteen days of a request to do so sent by certified mail, return receipt requested, to his last known address or to the address listed in the contract.
(Emphasis added). Because it is a criminal statute, “Code § 18.2-200.1, must be strictly construed ... [to mean that] the notice requirement of the statute [is] a material element of the offense charged.” Jimenez v. Commonwealth, 241 Va. 244, 251, 402 S.E.2d 678, 681 (1991). Thus, to sustain a conviction, the evidence must prove “beyond a reasonable doubt” that the notice requirement of the statute was satisfied. Id.
The majority distinguishes the notice requirement of this statute from the similar notice requirement in Code § 6.1-117 (now Code § 18.2-183) on the basis that the latter statute specifically requires that the certified or registered mail be “evidenced by return receipt.” I believe the majority’s distinction is nonessential and that the Supreme Court’s holding
*498in Rinkov v. Commonwealth, 213 Va. 307, 191 S.E.2d 731 (1972), interpreting the notice provision of Code § 6.1-117, is binding on our application of Code § 18.2-200.1 to the circumstances of this case. Therefore, I dissent.
In Rinkov, the Supreme Court held as follows:
Manifestly, the purpose of requiring the notice to be sent by registered or certified mail, and evidenced by a receipt, is to have not only evidence of the required mailing to the defendant, but also evidence that the notice was either received in person by the defendant (as would be shown by his signature on the return receipt), or that the letter did in fact reach the last known address of the defendant and was there accepted by someone at that address. Otherwise there would be no reason for the statute to require the notice be sent by registered or certified mail and evidenced by a return receipt.
213 Va. at 310, 191 S.E.2d at 733. Essentially, the Rinkov holding explains that the purpose of requiring a return receipt is to provide proof that the notice was received by the accused or by someone at the accused’s last address. Id.
In the case of a prosecution under Code § 18.2-200.1, the Commonwealth must prove the statutory elements of “fraudulent intent ... and failing] or refusing] to perform [a prior] promise, and also fail[ing] to substantially make good [an] advance [of money].” Id. (emphasis added). In addition, however, the Commonwealth must prove the accused “fail[ed] to return such advance within fifteen days of a request to do so sent by certified mail, return receipt requested.” Id. As the Court ruled in Rinkov, a certified mailing alone would provide proof that the item was mailed. The statutory requirement, however, that the request be “sent by certified mail, return receipt requested” provides clear legislative intent that the Commonwealth prove the request was sent and received by someone at the accused’s last known address. Receipt of that request in the manner provided by statute is necessary to prove the statutory requirement that the accused “fail[ed] to return such advance within fifteen days of a request to do so.” Code § 18.2-200.1.
*499A long-standing principle of statutory interpretation holds that words should be given their ordinary meaning unless otherwise defined. See Grant v. Commonwealth, 223 Va. 680, 684, 292 S.E.2d 348, 350 (1982). It is generally understood that the request of a return receipt for certified mail provides the means to confirm by signatures that the intended recipient or someone at the recipient’s address actually received the item. Therefore, I would hold, as the Court held in Rinkov, that where a statute requires a mailing and a return receipt, the Commonwealth must prove “that the notice was either received in person by the defendant (as would be shown by his signature on the return receipt), or that the letter did in fact reach the last known address of the defendant and was there accepted by someone at that address.” 213 Va. at 310, 191 S.E.2d at 733.
The Commonwealth’s evidence proved only that Sandra Frazier sent a request to Thomas Holsapple by certified mail return receipt requested. The Commonwealth did not introduce a copy of the return receipt, which would have evidenced whether the letter was received. The Commonwealth also presented no other evidence that Holsapple actually received the letter or that anyone received the letter on Holsapple’s behalf. Instead, the Commonwealth relies on Robertson v. Commonwealth, 12 Va.App. 854, 856-57, 406 S.E.2d 417, 418-19 (1991), asserting that the law presumes that post office clerks and prison officials properly carry out their official duties and, therefore, that the burden was on Holsapple to prove that he did not receive the letter.
In Robertson and its predecessors, we applied this presumption in determining whether, for evidentiary purposes, the chain of custody was satisfied. See also Smith v. Commonwealth, 219 Va. 554, 559, 248 S.E.2d 805, 808 (1978). In determining such evidentiary matters, we have held that the Commonwealth must prove only by “reasonable assurance” that the evidence presented at trial is in the same condition as it was when obtained by the police. Robertson, 12 Va.App. at 857, 406 S.E.2d at 419. This presumption, which satisfies the “reasonable assurance” standard for evidentiary matters, is *500insufficient, however, to satisfy the constitutional requirement that the Commonwealth prove beyond a reasonable doubt each essential element of an offense. See Jackson v. Virginia, 443 U.S. 307, 316, 99 S.Ct. 2781, 2787, 61 L.Ed.2d 560 (1979); Powell v. Commonwealth, 31 Va.App. 167, 172, 521 S.E.2d 787, 790 (1999) (holding that “the burden is on the Commonwealth to establish ... element [of crime] by proof beyond a reasonable doubt”). Therefore, I would hold that the Commonwealth failed to prove beyond a reasonable doubt the notice requirement, which is an element of the offense.
In sum, I believe the majority’s holding that the plain language of the statute does not require a showing of actual receipt of the request contradicts the Supreme Court’s holding in Rinkov. I would hold that Rinkov binds our construction of the statutory required notice and, therefore, I would hold that the statutory requirements were not met. I would further hold that the evidence is insufficient to convict Holsapple of violating Code § 18.2-200.1 without proof that Holsapple or someone at his last known address received the letter. Accordingly, I would reverse the conviction and dismiss the indictment.